Case 4:19-cv-00541-SDJ-CAN Document 21 Filed 10/04/19 Page 1 of 2 PageID #: 53




                            United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

 CRAIG CUNNINGHAM                               §
                                                § Civil Action No. 4:19-CV-541
 v.                                             § (Judge Jordan/Judge Nowak)
                                                §
 SMITHKEY AUTO INDUSTRIES, LLC                  §
 D/B/A RED AUTO PROTECTION, ET AL.              §
                           ORDER OF DISMISSAL WITH PREJUDICE

        Came on for consideration Plaintiff Craig Cunningham’s Motion to Dismiss (Dkt. #20),

wherein Plaintiff advises that “[t]he parties have resolved the controversy between them” and

moves to dismiss Plaintiff’s case, and all claims alleged against Defendants, with prejudice

(Dkt. #20 at 1, ¶¶ 2-3). The Court, having considered the Plaintiff’s Motion to Dismiss, and all

other relevant filings, determines that the Motion should be GRANTED. It is therefore

        ORDERED, ADJUDGED, AND DECREED that all claims Plaintiff asserted, or could

have asserted, against Defendants in this lawsuit are hereby DISMISSED WITH PREJUDICE.

It is further,

        ORDERED, ADJUDGED, AND DECREED that each Party shall bear his or her own

costs and attorney fees.
Case 4:19-cv-00541-SDJ-CAN Document 21 Filed 10/04/19 Page 2 of 2 PageID #: 54




      All relief not previously granted is hereby DENIED.

      The Clerk is directed to CLOSE this civil action.


    So ORDERED and SIGNED this 4th day of October, 2019.




                                                   ____________________________________
                                                   SEAN D. JORDAN
                                                   UNITED STATES DISTRICT JUDGE




                                              2
